Citation Nr: 1400509	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  08-23 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for sinusitis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel







INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

A review of the Virtual VA paperless claims processing system and the Veterans Benefit Management System does not reveal any documents pertinent to the present appeal other than what is currently associated with the paper claims file.

The Veteran provided testimony at an October 2009 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal was the subject of a Board decision and remand dated in January 2010.  At that time, the Veteran's representative was David L. Huffman, Esq.  In June 2010, the Veteran submitted a completed VA Form 21-22a, assigning attorneys practicing with Jan Dils, Attorneys at Law, L.C., as his representative before VA with no limitations of representation.  Representation by David L. Huffman, Esq., was thereby revoked.  See 38 C.F.R. § 14.631(f).  Review of the claims file confirms that the RO recognized that representation by David L. Huffman was revoked, as marked by RO personnel on the VA Form 21-22a signed by the Veteran and Mr. Huffman.  In October 2010, more than two years prior to recertification of this appeal to the Board, Jan Dils, Attorneys at Law, L.C., submitted a letter withdrawing from representation of the Veteran, leaving the Veteran unrepresented before VA.  See 38 C.F.R. § 14.631(c).  The Veterans Benefits Management System confirms that the Veteran is currently unrepresented in claims before VA.  






FINDING OF FACT

The preponderance of the evidence shows that the Veteran's chronic sinusitis did not begin during active duty service and his not related to any incident of his period of active duty service.


CONCLUSION OF LAW

The criteria for service connection for sinusitis are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

An August 2007 VCAA notice letter explained the evidence necessary to substantiate the claim for service connection for sinusitis.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the August 2007 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was also afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned Veterans Law Judge (VLJ) clarified the issues on appeal, identified evidentiary deficits, and suggested the submission of additional evidence to support the Veteran's claim.  The VLJ also left the record open for a 60-day period following the hearing to allow for the submission of such additional evidence.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c),(d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

With regard to the duty to assist, the claims file contains service treatment records, reports of post-service treatment, and a report of VA examination.  See 38 U.S.C.A. § 5103A(a)-(d).

There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105. 

Here, in January 2010, the Board remanded the matter remaining on appeal for a VA examination and opinion.  The April 2010 VA examination report is based on review of the claims file, history as related by the Veteran, history as reflected in the evidence of record, and examination of the Veteran.  The examiner provided an adequate rationale for his opinions and findings.  Accordingly, the examination report is adequate and is medical evidence of a high probative weight and value.  

Moreover, the examination report, as well as the RO's May 2011 letter request to the Veteran for information regarding any additional evidence that may be available, was sufficient to comply with the Board's January 2010 remand instructions.  See  Stegall v. West, 11 Vet. App. 268, 271 (1998) (claimant's entitlement to substantial compliance with Court or Board remand instructions).  The Veteran did not reply to the RO's May 2011 letter.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.


Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Certain chronic disabilities, listed at 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a), are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  For such disabilities as are listed as chronic, service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Because sinusitis is not one of the chronic disabilities listed at 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. §§ 3.307, 3.309(a) and 3.303(b) are not for application in this matter.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Merits of the Claim

At the Veteran's October 1980 service entrance examination, clinical evaluation of the sinuses was normal.  

On February 19, 1982, the Veteran was seen for head congestion and a sore throat for the past five days.  He stated he felt light-headed and also complained of a productive cough.  On examination the lungs were clear, the throat was slightly red, and the ears had fluid behind the ear drums.  The diagnoses were serous otitis and congested sinuses.

On February 25, 1982, the Veteran complained of a headache and indicated he had been seen for this problem before.  He indicated he had been feeling sick for a week.  On examination his nose was congested and throat and lungs were clear.  The diagnosis was viral syndrome.  He was prescribed treatment with nose spray, Tylenol, and warm salt water.

As noted, the Veteran was discharged from active service in June 1984.  It is indicated in the record, and the Veteran has not disputed, that he opted not to undergo a service discharge examination.  In a May 30, 1984, signed statement from the Veteran, included with his service treatment records, the Veteran indicated by a checked box that he did not desire a service separation examination, and a signed statement of the same day from a service department clinician indicates that the Veteran's medical records was reviewed and a determination was made that a service department examination was not required.

An April 5, 1988, service department reserve duty treatment record indicates that the Veteran complained of an upper respiratory infection and a sore throat.  He was noted to be stable, his heartbeat was regular, and his lungs were clear.  Examination of the head, ears, nose and throat was positive for irritation of the throat. The diagnosis was upper respiratory infection, and the Veteran was treated with ampicillin and Actifed, and was placed on light duty for 24 hours.

At an April 16, 1988, reserve duty examination, the Veteran indicated he did not have and had never had ear, nose, or throat trouble, chronic or frequent colds, hay fever, chronic cough or sinusitis.  Medical history was positive only for swollen or painful joints, broken bones, recurrent back pain, and wearing glasses.  On clinical evaluation, all systems, including the sinuses, ears, nose, mouth and throat were evaluated as normal.  

At a service department examination in March 1992 clinical evaluation of the nose, sinuses, mouth and throat were normal.  Although no significant abnormalities were found upon examination, it was noted by a clinician that the Veteran experienced "sinus with frequent congestion."

At a service department examination in April 1997, the Veteran indicated he had now or had experienced in the past sinusitis.  The reviewing clinician remarked that the Veteran had not been diagnosed with sinusitis, but had always had problems with changes in the weather.  Clinical evaluation of the nose, sinuses, mouth and throat was normal.  

An April 2001 service department treatment record indicates that the Veteran was seen for a cold or flu.  He was noted to have a productive cough and post-nasal discharge.  He was prescribed medication and increased fluid intake.

A June 2001 private treatment record indicates that the Veteran's sinuses were nontender.  On review of systems of the ears, nose and throat the Veteran denied any epistaxis, dysphagia, dysphonia or sore throat.

At an April 2002 service department examination, the Veteran indicated he did have now or had in the past sinusitis.  The reviewing clinician indicated that the Veteran had no current defects.  Clinical evaluation of the nose, sinuses, mouth and throat was normal.  

At service department treatment in December 2002 the Veteran indicated he did not have any chronic medical problems.  

At private medical treatment in October 2003 the Veteran indicated that he was currently having watery eyes, sinus congestion, allergy symptoms, and seasonal allergies.

At private treatment in August 2003 the Veteran indicated he had no chronic medical problems.  At private treatment in September 2006 examination of the head, ears, nose and throat was found to be unremarkable.  At private treatment in April 2007 past medical history was found to be remarkable for gastroesophageal reflux disease, a history of hernia repair, repair of a left knee laceration, vasectomy, and cholecystectomy.  

In February 2004 the Veteran was found by the service department to be non-deployable due to eye and back disorders.

In January 2007, the Veteran wrote that while he was at Ft. Benning, Georgia, he began to have severe problems with his sinuses.  He asserted that his sinus problems became so severe that he became disoriented at times.  He wrote that he received treatment while in the military and had "continued to receive treatment to date."

In November 2007 correspondence the Veteran observed that VA had stated there was no evidence of sinusitis in his service treatment records and that his condition neither occurred in nor was caused by his military service.  He asserted that he did have problems with his sinuses while he was at Ft. Benning, Georgia, received treatment for it at that time, and had "continued to receive treatment for it to date."  He opined that VA had failed with its duty to assist by not providing an adequate medical examination.

At a Board hearing in October 2009, the Veteran described having sinus problems for the first time in Ft. Benning, Georgia.  He stated that he had sinus pressure then that made everything seem to him like it was sideways and he was disoriented from the pressure.  He said he went for treatment and was prescribed medication, possibly Actifed.  He said he could not even walk straight.  His representative asserted that there were other service treatment records referencing sinusitis, though the Veteran said he could only remember the one time of treatment during service.  He stated he did not have any sinus problems before service.  He indicated that he had sinus problems in service and still had them now.  He described treating himself with over-the-counter medications since service.  He indicated that the worst times were in the spring when there is a lot of pollen and then at the change of seasons from summer into fall.  He indicated he could obtain lay statements from people who had witnessed his sinus condition.

In December 2009 a timekeeper at the Veteran's place of work wrote that the Veteran had taken several hours of sick leave for his back pain and sinus problems, and that this had been occurring since June 1, 2009.    Also in December 2009, the RO received statements from laypersons in support of his claim.  An acquaintance of the Veteran indicated he had known the Veteran for approximately 18 years and that for the entire time the Veteran had experienced problems with his back and his sinuses.  Another acquaintance wrote that she had known the Veteran for several years and that the Veteran had complications with his back and sinuses.  In another December 2009 written statement an acquaintance wrote that she had known the Veteran for over 22 years and that the entire time he has had problems with his back and sinuses.  She wrote that he had suffered greatly due to the sinus problems he had experienced.  Yet another acquaintance wrote in December 2009 that he had known the Veteran for several years and he had always had problems with his back and sinuses.  

At a VA examination in April 2010 the examiner noted that the Veteran reported that he developed sinus problems in the military.  On the day of examination he reported that he had constant sinus pressure, pain and drainage.  He reported that the symptoms existed year-round but were worse in the spring and with the change of seasons.

The Veteran indicated by history that the symptoms included headache, purulent discharge, and sinus pain.  The Veteran indicated that the symptoms were nearly constant and occurred daily.  The Veteran described frequent breathing difficulty.

On physical examination the Veteran had purulent discharge and tenderness of the frontal maxillary sinuses.  The examiner noted that there was evidence of active disease.  

At the April 2010 VA examination the Veteran was found by CT-scan to have bilateral maxillary sinus disease.  The examiner's impression was chronic sinusitis.

The examiner set forth a summary of the medical evidence of record, including the episodes of treatment for sinus congestion, serous otitis and viral syndrome in February 1982.  The examiner noted that the Veteran elected not to have a separation examination in 1984.  The examiner noted that at a reserve duty examination in April 1988 the Veteran indicated he did not have a history of sinusitis; and that at a March 1992 reserve duty examination the Veteran indicated severe frontal headaches and frequent sinus congestion.  The examiner also indicated that he had reviewed the VA and private treatment records associated with the claims file.

The April 2010 VA examiner opined that it was less likely than not (that there was less than a 50/50 probability) that the Veteran's sinusitis was caused by or a result of military service.  The examiner recounted that the Veteran was seen twice in 1982 for upper respiratory or sinus-related complaints, and was not treated in 1983 or 1984.  The examiner opined that there was no evidence of a chronic sinus condition until 1992.  The examiner elaborated that the Veteran marked "no" as to sinusitis on his periodic examination in 1988.  He concluded that as there was a 10-year lapse in complaints, there was no way to link the current problem to military service.

The Board finds that the Veteran and the persons from whom he has obtained lay statements are competent to observe symptoms of sinus problems.  The lay witnesses have provided general written statements that appear credible but are very general and discuss back and sinus problems jointly.  None of the lay witnesses are indicated to have known the Veteran long enough to relate their observation of the Veteran's symptoms back to active service, and from what is indicated in the letters it is not shown that they are close enough to the Veteran to know if he has experienced sinus symptoms chronically from the time they first knew him.  For these reasons the lay statements, though competent and credible, are of low probative value to establish that the Veteran has had chronic sinus disability from active service forward.

With respect to the Veteran's descriptions, there are aspects of his writings as compared to his hearing testimony that significantly diminish his credibility in relating the symptoms back to active service.  Specifically, at his Board hearing he provided testimony that he had not received medical treatment for sinusitis at any time after his discharge from active service.  By contrast, in November 2007 he wrote that he ad received treatment for his sinus condition during service and "continued to receive treatment for it to date."  Similarly, in January 2007 the Veteran wrote that he received treatment while in the military and had "continued to receive treatment to date."  As related above, the medical treatment records are more consistent with the Veteran not having received treatment for sinusitis since discharge from active service through the time of his Board hearing.

As a result of these discrepancies in the Veteran's statements regarding whether he received medical treatment for the condition post-service or not, the Board will afford relatively greater probative weight by what is indicated in the medical treatment and medical opinion evidence of record, as compared to the Veteran's statements regarding frequency of treatment and symptoms post-service, which will be afforded relatively low probative weight.  

In this regard, as noted by the April 2010 VA examiner, medical histories are silent or negative for sinusitis until March 1992, which is over seven years post-active-service.  At an April 1988 reserve duty examination, the Veteran indicated he did not have and had never had ear, nose, or throat trouble, chronic or frequent colds, hay fever, chronic cough or sinusitis, and clinical evaluation of the sinuses was normal.  The Board acknowledges that a May 5, 1988, a service department treatment record indicates that the Veteran complained of an upper respiratory infection and a sore throat, and that examination of the head, ears, nose and throat was positive for irritation of the throat; however, no complaint, history or diagnosis of sinusitis was noted.  Further, at a reserve duty service department examination eleven days later, on May 16, 1988,  the Veteran indicated he did not have and had never had ear, nose, or throat trouble, chronic or frequent colds, hay fever, chronic cough or sinusitis.  Medical history was positive only for swollen or painful joints, broken bones, recurrent back pain, and wearing glasses.  On clinical evaluation, all systems, including the sinuses, ears, nose, mouth and throat were evaluated as normal.  Thus, the preponderance of the evidence indicates that that treating and examining clinicians and the Veteran himself did not perceive a chronic sinus problem at that time.

Based on an accurate view of the medical history, a complete review of the claims file, the taking of a history as related by the Veteran, and examination of the Veteran, the April 2010 VA examiner provided a well-explained opinion that the Veteran's sinusitis was not at least as likely as not related to service.  For these reasons, the April 2010 VA examiner's opinion is of a high probative value and weight.

As described above, there is objective evidence of chronic sinusitis, by CT-scan, as of the date of the April 2010 VA examination.  However, and as explained by the April 2010 VA examiner, the preponderance of the competent evidence shows that chronic sinusitis was or may have been present in 1992, as indicated by notation of "chronic sinus with congestion" in a service department examination record, but most likely began later than May 1988, at which time the Veteran indicated he had no history of sinusitis and an examiner did not find sinusitis on examination.  As noted by the VA examiner, there is a 10-year gap between reporting of symptoms in 1982 and reporting of chronic sinus problems in 1992.

In sum, the preponderance of the evidence shows that although the Veteran experienced an episode or episodes of head congestion, sore throat, viral syndrome, and congested sinuses during active service in February 1982, his currently diagnosed chronic sinusitis did not begin during active service and is not related to any incident of service.  Accordingly, entitlement to service connection for sinusitis is not warranted.

As the preponderance of the evidence is against the claim on the critical matter of whether the Veteran's current chronic sinusitis began during active service or is related to any incident of service, the benefit of the doubt doctrine is not for application resolution of the instant appeal.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for sinusitis is denied.




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


